  Case 1:16-cv-03647-NLH Document 7 Filed 07/02/20 Page 1 of 2 PageID: 29



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


   TYRONE DENNISON,                      1:16-cv-3647 (NLH)

                  Petitioner,            MEMORANDUM OPINION & ORDER

        v.

   UNITED STATES OF AMERICA,

                  Respondent.


APPEARANCES:

Richard Coughlin, Federal Public Defender
Lisa Evans Lewis, Assistant Public Defender
Office of the Federal Public Defender
800 - 840 Cooper Street
Suite 350
Camden, NJ 08053

     Attorneys for Petitioner


Craig Carpenito, United States Attorney
Robert Stigall, Assistant United States Attorney
U.S. Attorney’s Office for the District of New Jersey
401 Market Street
P.O. Box 2098
Camden, NJ 08101

     Attorneys for Defendants

HILLMAN, District Judge

     WHEREAS, Petitioner Tyrone Dennison filed a motion to

correct, vacate, or set aside his federal sentence on June 20,

2016, ECF No. 1; and

     WHEREAS, the parties submitted a joint motion to stay the §
  Case 1:16-cv-03647-NLH Document 7 Filed 07/02/20 Page 2 of 2 PageID: 30



2255 proceedings on April 10, 2017 pending the Supreme Court’s

decision in Sessions v. Dimaya, 138 S. Ct. 1204 (2018), see ECF

No. 2; and

     WHEREAS, the Court granted the request on January 8, 2017,

ordering that “when the Supreme Court issues its opinion in

Dimaya, the parties shall inform the Court what impact that

decision has on Petitioner’s motion.”        ECF No. 4; and

     WHEREAS, the Supreme Court issued its decision in the

Dimaya matter on April 17, 2018; and

     WHEREAS, the parties have not provided any further

information to the Court,

     THEREFORE, IT IS on this      2nd       day of July, 2020

     ORDERED that the Clerk shall lift the stay and reopen this

matter; and it is finally

     ORDERED that the parties shall inform the Court what impact

the Dimaya decision has on Petitioner’s motion within 30 days of

this order.


                                           s/ Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                    2
